Citation Nr: 0500307	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Whether the veteran has basic eligibility for VA nonservice-
connected pension benefits.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the RO.  


FINDING OF FACT

The veteran is not shown to have had any active service 
during a period of war.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for VA nonservice-connected pension benefits. 38 U.S.C.A. §§ 
101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law in November 2000 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the duty to notify, in October 2002 the RO 
provided the veteran a letter that informed him of the 
decision reached in his case.  This letter included 
notification of the basis of the decision and the evidence 
used to reach that decision. 

Additionally, the RO provided the veteran a Statement of the 
Case in February 2003 that included a summary of the 
evidence, the applicable law and regulations, and a 
discussion of the facts of the case.  

Furthermore, the Statement of the Case informed the veteran 
that in accordance with existing law, he was not eligible for 
nonservice-connected pension benefits.  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that such 
would aid in substantiating that veteran's claim.  As noted, 
the veteran has been notified of his procedural and appellate 
rights.  

Moreover, the relevant facts are not in dispute.  Rather, the 
veteran's appeal is based upon the veteran's belief that, in 
spite of the fact that he has no wartime service as defined 
by law, nonservice-connected pension benefits should be 
granted.  

The Board thus finds that the outcome of the present appeal 
is based upon application of the law to the known facts.  The 
United States Court of Appeals for Veterans Claims (Court) 
has specifically held that the provisions of VCAA are not 
applicable in cases which are decided as a matter of law, and 
not the underlying facts, or development of facts.  Manning 
v. Principi, 16 Vet. App. 534, 542- 43 (2002); See also Smith 
v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).

Finally, in the circumstances of this case, where there is no 
legal basis for eligibility for nonservice-connected pension 
benefits, a remand for additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

And, since the RO has provided the veteran with all required 
notice relevant to the legal basis for the denial of his 
claim, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553, 567 (1996).  


II.  Analysis

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).  

The veteran contends that he is entitled to nonservice- 
connected disability pension. 
His Department of Defense Form 214, Certificate of Release or 
Discharge from Active Duty, indicates that he served on 
active duty from July 1975 to September 1979.  

The evidence suggests that the veteran was aboard the USS 
Guadalcanal in July 1976 when a helicopter crashed.  The 
veteran argues that a helicopter explosion could happen at 
any time, in peace or war, and that others in similar 
situations have been compensated.  However, governing law 
does not support such arguments.  

In sum, the veteran's active service did not take place 
during the time period specified by law.  Thus, the Board 
finds that the veteran does not meet the basic eligibility 
requirements for nonservice-connected pension benefits; he 
did not have active service during a period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension due to nonqualifying service.  



ORDER

The veteran is not eligible to receive VA nonservice-
connected disability pension is denied.  Accordingly, the 
appeal is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


